DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 03/07/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                                                                                                                                                                                                                              



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 13 are rejected under 35 U.S.C. 1023 as being unpatentable over McCue et al. (US Patent 5,819,653; hereinafter McCue) in view of van Heijningen (US Publication 2011/0297021).
With regards to claim 1, McCue teaches a direct to mesh screen printer (FIG. 1) for creating a screen stencil, including: 
a frame (42) for holding a pre-stretched mesh (11) in place during application of a jettable emulsion (col. 6, lines 1-28; FIG. 1); 
a fixture (46) to hold the frame (col. 6, lines 8-13); 
a platen (12); and 
a printer carriage (including 14 and 22) supporting a print head (34) for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen (FIG. 2, col. 5, lines 20-59 and col 6, lines 42-58).
However, McCue is silent regarding (italicized portions highlight features not taught) a platen to hold a release paper against one side of the pre-stretched mesh, and wherein the release paper inhibits dot-gain of the jettable emulsion when the jettable emulsion is printed on the pre-stretched mesh and does not adhere to a cured emulsion formed from the jettable emulsion printed on the pre-stretched mesh.
Van Heijningen teaches a direct to mesh method comprising: holding a release paper (7; FIG. 2c) against one side of the pre-stretched mesh ([0041-0042]) and wherein the release paper inhibits dot-gain (“if the surface of the support sheet is smooth, then the surface of the stencil blank will substantially mirror this smoothness” of [0041]; for example, sheet 7 is preventing dot-gain in at least the up-down direction of the mesh as seen in FIG. 2c-d) of the jettable emulsion when the jettable emulsion is printed on the pre-stretched mesh ([0041], “emulsion is printed”) and does not adhere to a cured emulsion formed from the jettable emulsion printed on the pre-stretched mesh (”support sheet is removed prior to use of a finished stencil”, [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the platen as taught by McCue to hold the release paper against the side of the mesh as taught by van Heijningen to provide a support for forming a smooth emulsion surface on the mesh ([0041]; Van Heijningen).
With regards to claim 2, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, wherein the fixture (46) is configured to securely and firmly hold the frame with the pre-stretched mesh in place during the application of the jettable emulsion (col. 6, lines 8-13 and 42-58).
With regards to claim 3, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, wherein the platen (12) is configured to hold the release paper (7; van Heijningen; FIG. 2) firmly against the bottom of the pre-stretched mesh (12 is modified as proposed to hold 7 similar to FIG. 2 of van Heijningen).
With regards to claim 4, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 3, wherein the platen (12) is smooth and resistant to dents and cracks (12 is smooth in FIG. 1-2 and has a certain degree of being resistant to dents and cracks as 12 securely hold the remaining features on its surface (col. 5, lines 3-9)).
With regards to claim 5, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, wherein the release paper (7; van Heijningen) is lightly attached to the platen to prevent movement during the application of the jettable emulsion (col. 7, line 65 to col. 8, line 7 of McCue;  [0040-0041], 7 is not mentioned to move during application of the jettable emulsion. Furthermore, it is predictable that the release paper is lightly attached to the platen at least via gravity).
With regards to claim 6, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, wherein the printer carriage is accurate in both the X and Y Cartesian directions to support accurate droplet placement over multiple passes while building up the emulsion on the mesh (col. 6, lines 42-58).
With regards to claim 8, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, wherein the jettable emulsion has a low viscosity of about 4 cP to about 15 cP and is both durable and flexible/elastic (it is noted that the claim is directed to a screen printer, the emulsion is a solution that is usable with the screen printer and is not considered to be a part of the screen printer.  Limitations to the solution do not further distinguish the structure of the screen printer as claimed and therefore, the screen printer of McCue is considered to be capable of using the jettable emulsion as claimed).
With regards to claim 9, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 8, wherein the jettable emulsion is a UV-activated acrylate monomer with elastomeric qualities after curing (it is noted that the claim is directed to a screen printer, the emulsion is a solution that is usable with the screen printer and is not considered to be a part of the screen printer.  Limitations to the solution do not further distinguish the structure of the screen printer as claimed and therefore, the screen printer of McCue is considered to be capable of using the jettable emulsion as claimed).
With regards to claim 10, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the direct to mesh screen printer of claim 1, further including a UV source (50; FIG. 7) for curing the jettable emulsion and forming a stencil for screen printing (col. 7, lines 12-16 and claim 7).
With regards to claim 11, McCue teaches a process, including: 
providing a direct to mesh screen printer (FIG. 1), including a fixture (including 46) to hold a frame (42; col. 6, lines 8-13), which is configured to hold a pre-stretch mesh (11) in place during application of a jettable emulsion (col. 6, lines 1-28; FIG. 1), a platen (12), and a printer carriage (including 14 and 22) supporting a print head (34) for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen (FIG. 1-2);
placing the frame in the fixture (as in FIG. 1-2); 
applying the jettable emulsion to the mesh (FIG. 2, col. 5, lines 20-59 and col 6, lines 42-58); and 
curing the jettable emulsion using UV radiation (col. 6, lines 38-42) to obtain a cured emulsion (col. 7, lines 12-29).
However, McCue is silent regarding (italicized portions highlight features not taught) a platen to hold a release paper against one side of the pre-stretched mesh; curing the jettable emulsion using UV radiation to obtain a cured emulsion with a flat surface located against the release paper, wherein the release paper inhibits dot-gain while applying the jettable emulsion to the mesh and does not adhere to the cured emulsion.
Van Heijningen teaches a direct to mesh method comprising: holding a release paper (7; FIG. 2c) against one side of the pre-stretched mesh ([0041-0042]); and wherein the release paper inhibits dot-gain (“if the surface of the support sheet is smooth, then the surface of the stencil blank will substantially mirror this smoothness” of [0041]; for example, sheet 7 is preventing dot-gain in at least the up-down direction of the mesh as seen in FIG. 2c-d) while applying the jettable emulsion to the mesh and does not adhere to the cured emulsion (”support sheet is removed prior to use of a finished stencil”, [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the platen as taught by McCue to hold the release paper against the side of the mesh as taught by van Heijningen to provide a support for forming a smooth emulsion surface on the mesh ([0041]; Van Heijningen).  Thus, the combination of McCue and van Heijningen would teach curing the jettable emulsion using radiation (col. 6, lines 38-42; McCue) to obtain a cured emulsion (col. 7, lines 12-29; McCue) with a flat surface located against the release paper (7; FIG. 2c-d; [0040-0041]; van Heijningen),
With regards to claim 13, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the process of claim 11, wherein the cured emulsion forms a screen stencil, in which openings in the stencil are to be used to form an image on a surface (col. 9, line 47 to col. 10, line 6).

Claim 12 is rejected under 35 U.S.C. 1023 as being unpatentable over McCue et al. (US Patent 5,819,653; hereinafter McCue) in view of van Heijningen (US Publication 2011/0297021), and further in view of Ohnishi (US Publication 2018/0029352).
With regards to claim 12, McCue, as combined with van Heijningen, teaches the process of claim 11.
However, McCue, as combined with van Heijningen, is silent regarding wherein following placing the frame in the fixture, the platen with release paper is moved in the direction of the mesh so that the release paper contacts the mesh.
Ohnishi teaches wherein following placing the frame in the fixture, the platen (20 holding 50) is moved in the direction of the mesh ([0101-0102]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the platen as taught by McCue, as combined with van Heijningen, to bring the screen and the platen into contact with one another as taught by Ohnishi to maintain positional relationship between the release paper and the mesh ([0102]; Ohnishi).  Thus, the combination of McCue, as combined with van Heijningen and Ohnishi, would teach wherein following placing the frame in the fixture (FIG. 1-2; McCue), the platen (12;McCue) with release paper (7; van Heijningen) is moved in the direction of the mesh so that the release paper contacts the mesh ([0101-0102]; Ohnishi).

Claim 15 is rejected under 35 U.S.C. 1023 as being unpatentable over McCue et al. (US Patent 5,819,653; hereinafter McCue) in view of van Heijningen (US Publication 2011/0297021), and further in view of Irisawa et al. (US Publication 2009/0173245; hereinafter Irisawa).
With regards to claim 15, McCue, as combined with van Heijningen, teaches (citations to McCue unless specified otherwise) the process of claim 11 and the jettable emulsion is a UV-activated monomer with elastomeric qualities (col. 6, lines 48-52) after curing (col. 6, lines 14-42).  
However, McCue, as combined with van Heijningen, is silent regarding (italicized portions highlight limitations not taught) wherein the jettable emulsion is a UV- activated acrylate monomer with elastomeric qualities after curing.
Irisawa teaches a UV-activated emulsion for screen printing ([0103]), wherein the UV-activated emulsion is UV-activated acrylate monomer ([0104-0107]).
Before the effective filing date at the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known UV-curable emulsion as taught by McCue, as combined with van Heijningen, with another known UV-curable emulsion as taught by Kennedy with reasonable expectation of performing as originally intended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853